                    Case: 1:19-cv-05596 Document #: 19 Filed: 11/15/19 Page 1 of 3 PageID #:143
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                        Northern
                                                                    __________   District
                                                                               District     of Illinois
                                                                                        of __________

                                  Glen Craig                                                     )
                                                                                                 )
                                          v.                                                     )         Case No.: 19 C 5596
                        PopMatters Media, Inc.                                                   )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         10/21/2019                  against         Glen Craig                              ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $                150.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .
Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $               150.00

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:            /s/ Dan Booth

                          Name of Attorney: Dan Booth
For:                                                    PopMatters Media, Inc.                                                                       Date:          11/15/2019
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
    Case: 1:19-cv-05596 Document #: 19 Filed: 11/15/19 Page 2 of 3 PageID #:144




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
______________________________
GLEN CRAIG,                    )
                               )
            Plaintiff,         )
                               )
v.                             )     Case No. 1:19-cv-05596
                               )
POPMATTERS MEDIA, INC.         )     Honorable Ronald A. Guzman
                               )
            Defendant.         )

           DEFENDANT’S ITEMIZATION IN SUPPORT OF BILL OF COSTS

       Defendant PopMatters Media, Inc. (“PopMatters”) submits this itemization in support of

its bill of costs. PopMatters’ itemized cost is the $150 pro hac vice appearance fee paid to the

Clerk under LR83.14 on October 18, 2019 for its counsel Dan Booth. D. 11. Such costs are

seen as taxable “fees of the clerk” under 28 U.S.C. § 1920(1). United States v. Emergency Med.

Assocs. of Ill., Inc., 436 F.3d 726, 730 (7th Cir. 2006); Boogaard v. NHL, Case No. 13 C 4846,

2017 U.S. Dist. LEXIS 190383, *3-4 (N.D. Ill. Nov. 17, 2017); Manley v. Boat/U.S., Inc., Case

No. 13-cv-5551, 2019 U.S. Dist. LEXIS 184012, *3-4 (N.D. Ill. Oct. 24, 2019).

       On October 19, 2019, one day after PopMatters’ initial filings, Plaintiff Glen Craig

(“Craig”) filed a notice voluntarily dismissing this action. Doc. 16. The court entered an order

noting the dismissal and terminating the case on October 21, 2019. Doc. 17. Previously, on

December 17, 2018, Craig voluntarily dismissed Craig v. PopMatters Media, Inc., Case No.

3:18-cv-01713 (S.D. Ill.), an action based on the same claim he raised in this Court. See D. 14-

12; D. 14-1 pp. 1, 5, & 7. Under the two-dismissal rule, the second “notice of dismissal operates

as an adjudication on the merits.” Fed. R. Civ. P. 41(a)(1)(B). Therefore, PopMatters is the

prevailing party in this action, allowed to recover its taxable costs. Fed. R. Civ. P. 54(d)(1).
    Case: 1:19-cv-05596 Document #: 19 Filed: 11/15/19 Page 3 of 3 PageID #:145




Dated: November 15, 2019                      / s / Dan Booth
                                              Dan Booth (admitted pro hac vice)
                                              Dan Booth Law LLC
                                              60 Thoreau Street #121
                                              Concord, MA 01742
                                              dan@danboothlaw.com

                                              / s / Scott Kane Stukel
                                              Scott Kane Stukel (# 6317252)
                                              Cameron & Kane, LLC
                                              2846A N. Milwaukee Avenue
                                              Chicago, IL 60618
                                              scott@cameronandkane.com

                                              Counsel for Defendant PopMatters Media, Inc.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this November 15, 2019, the foregoing Bill of Costs and

Itemization in Support of Bill of Costs, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.


                                              / s / Dan Booth
                                              Dan Booth




                                                  2
